DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation  “a first insulating tape is positioned at a winding start portion”, and appears to define that the winding start position has a first part where it is not attached prior to the second part that is attached.  Examiner notes as the claimed is written, the limitation reads as the first insulating tape is  not at the winding start position. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2009/0297929).
Regarding claim 1, Uchida discloses a secondary battery comprising a winding electrode body 20 [0044], the electrode body 20 is encloses inside an exterior package 30 (casing). The electrode body 20 includes a positive electrode 21, a negative electrode 22 and separator 23/24 positioned between the positive electrode and the negative electrode [0049]. Uchida further discloses the positive electrode 21 (first electrode) is covered with positive electrode active materials 21B and 21C [0050]. The positive electrode 21 has exposed portions (non-coated portion)  in which the positive electrode collector 21A is not covered with the positive electrode active materials 21A and 21B, and the positive electrode terminal 11 (first electrode tab) is connected to the exposed portion  [0051]. Uchida further discloses the negative electrode (second electrode)  is covered with negative electrode active materials 22B and 22C [0052]. The negative electrode 22 has exposed portions (non-coated portion)  in which the negative electrode collector 22A is not covered with the negative electrode active materials 22B and 22C, and the negative electrode terminal 12 (second electrode tab) is connected to the exposed portion [0053].  
Uchida further discloses protective tape 25c [0058]. See figure 3, the protective tab 25c (first insulating tape) is positioned at a winding start position  of the electrode body 20 and attached to the non-coated portion of the positive electrode (first electrode) so as to at least cover a center of a first curved portion which is curvedly formed as the electrode body 20 is wound.  See also figure 3, the winding start position comprises a length of the non-coated portion of the positive electrode (first electrode) at which the first insulating tape 25c is not attached prior to a second length of the non-coated portion of the positive electrode at which the first insulating tape 25c is attached. (Claim 1)

    PNG
    media_image1.png
    611
    1269
    media_image1.png
    Greyscale

Uchida et al. figure 3
Regarding claim 2, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses, see figure 3, the first insulating tape 25c is attached to a coated portion of the first electrode which is coated with an active material. (Claim 2)
Regarding claim 4, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses a protective tape 25d [0058], reading on the claimed second insulating tape. See figure 3, the second insulating tape 25d is attached along the first insulating tape 25c, to a surface opposite to the surface to which the first insulating tape 25c is attached. (Claim 4)
Regarding claim 8, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses a protective tape 25g [0066], reading on the claimed fixing tape. See figure 3, the winging end portion of the electrode body 20 comprises fixing tape 25g attached to the non-coated portion of the first electrode (positive electrode). (Claim 8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2009/0297929).
Regarding claim 3, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses , see figure 3 the first insulating tape 25c is attached to a coated portion of the first electrode (positive electrode) which is coated with active material. Uchida does not disclose the first insulating tape is attached to cover 1 mm to 2mm of a coated portion of the first electrode which is coated with an active material. However, Uchida further discloses adhesive tape is used to prevent an internal short circuit from being created by heat shrinkage and/or lifting of a separator ([0016]-[0018]).  Examiner notes that some degree of overlap is necessarily present but is silent as to the first insulating tape is attached to cover 1mm to 2mm of a coated portion of the first electrode which is coated with an active material. In an effort to optimize the role of the first insulating tape 25c , it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the first insulating tape 25c  is attached to cover 1mm to 2mm of a coated portion of the first electrode which is coated with an active material in order to prevent damage to the separator. (Claim 3)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2009/0297929), as applied to claim 1 above, and evidenced by omnexus.specialchem.com.
Regarding claim 5, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses the separator is formed of polypropylene or polyethylene [0129]. Examiner further notes, as evidenced by omnexus.specialchem.com, the melting point of polypropylene ranges from 135-165°C . Examiner further notes, as evidenced by omnexus.specialchem.com, the melting point of polyethylene ranges from 120-140°C thus, reading on the claimed melting point of the first insulating tape 25c  (polyimide melting point of 375-401 °C) is higher than a melting point of the separator. (Claim 5)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2009/0297929), as applied to claim 1 above, and evidenced by dielectricmfg.com.
Regarding claims 6 and 7, Uchida discloses all of the limitations as set forth above in claim 1. Uchida further discloses the tape is formed of a polyimide resin [0089].  (Claim 6) Examiner notes, as evidenced by, dielectricmfg.com,  the melting point of polyimide is 375-401 °C, thus reading on the melting point of the first insulating tape is 200°C or higher. (Claim 7)
Response to Arguments
Applicant’s arguments,  filed April 29, 2022 , have been fully considered and are persuasive.  The 35 U.S.C.  103  rejections as being unpatentable over Aizawa has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722